MEMORANDUM ***
Erasmo Campos-Garcia, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ summary affirmance without opinion of an immigration judge’s denial of his application for suspension of deportation. Petitioner contends that the IJ erred in holding that he failed to establish seven years of continuous physical presence in the United States, and erred in concluding that he failed to establish extreme hardship. We lack jurisdiction to review petitioner’s challenge regarding his continuous physical presence because he failed to exhaust this claim before the BIA. See Ochave v. INS, 254 F.3d 859, 867 (9th Cir.2001). We also lack jurisdiction to review the immigration judge’s discretionary determination that petitioner failed to es*112tablish extreme hardship. See Kalaw v. INS, 133 F.3d 1147, 1152 (9th Cir.1997).
PETITION FOR REVIEW DISMISSED.

 ^his panel unanimously finds this case suitable for decision without oral argument. See Fed. R.App. P. 34(a)(2).